             Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------X   Case No.

People of the State of New York, by LETITIA JAMES,                              COMPLAINT
Attorney General of the State of New York,

                                            Plaintiff,
                          -against-

BEVELYN BEATTY and EDMEE CHAVANNES,

                                            Defendants.

----------------------------------------------------------------------------X

                                   PRELIMINARY STATEMENT

        1.      Plaintiff the People of the State of New York, by Letitia James, Attorney General

of the State of New York (“OAG”), brings this action to end the obstructive, threatening,

harassing, and violent activity by the Defendants, Bevelyn Beatty and Edmee Chavannes, at

Planned Parenthood of Greater New York’s Manhattan Health Center and prevent Defendants

from engaging in these unlawful activities in the future.

        2.      The Manhattan Health Center (“the Center”) is an outpatient surgery center located

at 26 Bleecker Street in New York City that provides abortion care, as well as a full array of

medical services for women.

        3.      Beginning on or around February 2019, Defendants began protesting on Fridays,

and then on Saturdays at the Center. At one point, they protested at the Center every Saturday

for several months in a row, showing up around 7 a.m. and leaving around 11 a.m.

        4.      On these occasions, one of the Defendants would typically stand right at the door

to the Center, inches away from a volunteer escort who was responsible for opening the door, and




                                                         1
                  Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 2 of 19




    the other would follow patients and staff and yell at them at close range as they passed by.

    Defendants also pounded on and screamed through the glass windows after patients went inside.

             5.    Although Defendants stopped coming to the Center for a few weeks in January and

    February, they resumed their activities in March 2020, during the first peak of the COVID-19

    pandemic in New York City. At that point, their behavior became even more intimidating and

    disruptive, as Defendants’ conduct presents a direct risk to the health and safety of patients and

    staff.

             6.    The ongoing COVID-19 pandemic is the greatest public health emergency in more

    than a century. New York State has been in a state of emergency since March 7, 2020, with New

    York City at its epicenter. To date, the virus has killed over 460,000 Americans, including more

    than 36,000 New Yorkers, which is more than ten times the number killed in 9/11.1 In response,

    Governor Cuomo has issued a series of Executive Orders to reduce the spread of the virus by

    minimizing in-person contact, including requiring social distancing, temporarily banning

    gatherings, and mandating that all individuals over the age of two to cover their nose and mouth

    with a mask or cloth face covering in public.2

             7.    Rather than comply with these orders, Defendants have instead weaponized the

    threat of the virus to further intimidate and interfere with the Center’s operations. Defendants

    refuse repeated requests from patients, staff, and escorts to maintain their distance and wear masks

    and continue to accost people entering the Center at close range, while mocking staff and escorts’

    mask usage and desire to avoid close contact with them. Defendants’ conduct purposely puts



1
  See CDC COVID Data Tracker, Centers for Disease Control and Prevention, available at
https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days; Fatalities, New York
State Department of Health, available at https://on.ny.gov/2MxLRsJ.
2
  New York Executive Order (“EO”) Nos. 202-202.82, including EO 202.17, issued on April 15,
2020, all of which are available at: https://www.governor.ny.gov/executiveorders.
                                                     2
             Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 3 of 19




patients, staff, and escorts in fear for their health and safety. Ultimately, they force patients and

staff to risk exposure to the virus in order to obtain or provide reproductive health services.

       8.     In May 2020, while thousands of New Yorkers were still testing positive every day,

the police provided the Center with barricades to create a narrow path to protect patients and staff

from exposure to the virus as they entered the clinic to go to work or to medical appointments.

But Defendants have refused to respect these basic safety precautions put in place by law

enforcement and instead forced their way inside the barricades, elbowing and shoving aside

escorts and staff who tried to stop them, and putting themselves directly in the path between

patients and the clinic’s door.

       9.     Defendants’ behavior was at its most violent, obstructive, and threatening at the

end of June, during a large-scale anti-abortion protest they organized at the Center. In promoting

the event online, Defendant Beatty called on others to join her and “declare WAR on PLANNED

PARENTHOOD!”

       10.    That weekend, Defendant Beatty slammed a staff member’s hand in the door,

causing her to need x-rays; repeatedly shoved a clinic volunteer attempting to enter the clinic;

slapped a different volunteer in the face; and threatened to knock an escort unconscious.

Defendant Chavannes screamed threats in a staff member’s face while maskless, bending the staff

member backwards over the barricades until police intervened to pull Chavannes off; and both

Defendants physically blocked the main and side entrances to prevent patients and staff from

getting into the Center. Throughout the weekend, they purposefully came into close, unmasked

contact with staff and patients in the middle of the pandemic and taunted escorts and staff who

asked them to cover their faces and keep their distance.




                                                 3
                 Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 4 of 19




           11.    On at least two occasions after that, including as recently as this past weekend,

    Defendants returned to the Center and continued to position themselves directly in front of the

    entrance; follow and harass patients and staff within fifteen feet of the clinic; pound on the

    windows and scream inside the clinic; and yell at people from inches away without masks on,

    refusing all pleas for social distancing.

           12.    Their behavior has made access to the Center unreasonably hazardous and forced

    patients to choose between obtaining reproductive health care and protecting themselves from

    exposure to the virus.

           13.    To prevent any further illegal and harmful conduct, the OAG brings this action for

    injunctive relief and damages pursuant to the Freedom of Access to Clinic Entrances Act, 18

    U.S.C. § 248 (“FACE”), the New York Clinic Access Act, N.Y. Civ. Rights Law § 79-m (“NY

    Clinic Access Act”)3, and the New York City Access to Reproductive Health Care Facilities Act,

    N.Y.C. Admin. Code §§ 8-803 and 8-804, (“NYC Clinic Access Act”).

           14.    The OAG seeks to enjoin Defendants, as well as all those acting in concert with

    them, from physically obstructing anyone entering the Center; using force against anyone entering

    or leaving the Center; yelling or shouting into the Center or banging on its windows; threatening

    anyone entering or leaving the Center; refusing to comply with Executive Order 202.17 or other

    applicable order while protesting outside the Center; and entering a buffer zone around the

    entrance to the Center, identical to that which was established in New York ex rel. Spitzer v. Cain,

    418 F. Supp. 2d 457, 460 (S.D.N.Y. 2006).




3
 The NY Clinic Access Act is codified in two parts of New York law: the Penal Law defines the prohibited conduct,
N.Y. Penal Law §§ 240.70-240.71, and the Civil Rights Law authorizes the Attorney General to seek an injunction
against that conduct, N.Y. Civ. Rights Law§ 79-m.

                                                       4
              Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 5 of 19




                                JURISDICTION AND VENUE

        15.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. Pursuant to

28 U.S.C. § 1367, this Court has supplemental jurisdiction to adjudicate Plaintiff’s state and city

law claims.

        16.    Venue lies in this district pursuant to 28 U.S.C. § 1391(b) because the events giving

rise to the claims set forth herein have occurred and will occur in this district.

                                            PARTIES
Plaintiff

        17.    Plaintiff, the People of the State of New York, is represented by its chief law

enforcement officer, Letitia James, Attorney General of the State of New York. Pursuant to

FACE and the NY Clinic Access Act, the Attorney General is authorized to commence a civil

action where, as here, the Attorney General has reasonable cause to believe that persons within

the State of New York may be injured by conduct that constitutes a violation of those laws.

Further, pursuant to New York Executive Law § 63(1), as well as the Attorney General’s inherent

parens patriae authority, the Attorney General is authorized to commence legal action to enjoin

ongoing violations of the NYC Clinic Access Act.

Defendants

        18.    Defendant Beatty has a very public presence as an anti-abortion advocate. She has

posted online that she had three abortions of her own, after which she found religion while in jail.

Since then, she has posted videos of herself entering a Planned Parenthood clinic in Pennsylvania

under false pretenses, obstructing a Planned Parenthood clinic in Camden New Jersey, where she

defied orders to move away by the police, and getting arrested at the Manhattan Health Center.




                                                 5
               Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 6 of 19




Indeed, Defendant Beatty has filmed and publicly posted many of the violations of law described

below.

         19.    Defendant Beatty also has a public history of violent activity, which is known to

the Center’s security staff. In 2018, Beatty was arrested in Maine for assault, after she was filmed

repeatedly hitting another woman in a nightclub; she has bragged about the severity of this assault

and threatened to do the same to a clinic escort. She has also posted videos of herself firing guns,

announcing that she intends to make it a weekly practice.

         20.    Defendant Edmee Chavannes has repeatedly engaged in obstructive, intimidating,

and harassing activity at the Manhattan Health Center alongside Defendant Beatty.               Like

Defendant Beatty, Defendant Chavannes refuses to wear a mask or follow social distancing

protocols at the Center, where she screams loudly and continuously at close range in the faces of

patients and staff and pounds on the glass windows of the clinic and yells at patients awaiting

their doctors’ appointments inside.

                                      LEGAL STANDARD


         21.    Under FACE, 18 U.S.C. § 248(a)(1), it is illegal to use force, threat of force or

physical obstruction, intentionally intimidate and/or interfere with, or attempt to intimidate and/or

interfere with, a person because that person has obtained or provided, or seeks to obtain or

provide, reproductive health services.

         22.    Pursuant to the NY Clinic Access Act, N.Y. Penal Law § 240.70(l), it is illegal to

use force, threat of force or physical obstruction, intentionally intimidate, and/or interfere with,

or attempt to intimidate and/or interfere with, a person because that person has obtained or

provided, or seeks to obtain or provide, reproductive health services, or in order to discourage

that person from obtaining or providing reproductive health services.


                                                 6
             Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 7 of 19




       23.    Under the NYC Clinic Access Act, N.Y.C. Admin. Code §§ 8-803 and 8-804, it is

illegal for any person to interfere with access to a reproductive health-care facility in so far as

they engage in any of the following conduct: (1) knowingly physically obstructing or blocking

another person from entering into or exiting from the premises of a reproductive health-care

facility by physically striking, shoving, restraining, grabbing, or otherwise subjecting a person to

unwanted physical contact, or attempting to do the same; (2) knowingly obstructing or blocking

the premises of a reproductive health-care facility, so as to impede access to or from the facility,

or attempt to do the same; (3) following and harassing another person within fifteen feet of the

premises of a reproductive health-care facility; (4) engaging in a course of conduct or repeatedly

committing acts within fifteen feet of the premises of a reproductive health-care facility when

such behavior places another person in reasonable fear of physical harm, or attempting to do the

same; (5) physically damaging a reproductive health-care facility so as to interfere with its

operation, or attempting to do the same; or (6) knowingly interfering with the operation of a

reproductive health-care facility, or attempting to do the same.

                                 FACTUAL ALLEGATIONS

 I.   Planned Parenthood Manhattan Health Center

       24.    For more than 100 years, Planned Parenthood has delivered reproductive health

care, sex education, and medical information to millions of women and men worldwide. The

Manhattan Health Center (or the “Center”) is located in a residential neighborhood at the corner

of Bleecker and Mott Streets and provides comprehensive gynecological services, including

routine check-ups, birth control, pregnancy care and testing (like breast, cervical, testicular, and

prostate cancer screening), vaccines, and abortions. The Center also provides STD and HIV

testing, counseling, and treatment.


                                                7
               Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 8 of 19




        25.     The Manhattan Health Center’s entrance is directly at the edge of a public sidewalk.

The Center’s entrance door is approximately 30 feet south of the edge of Bleecker Street and

opens directly onto Mott Street. The recovery and discharge area of the Center and additional

waiting areas are directly above Mott Street on the second floor.

II.    Defendants’ Violations of Law

        26.     Beginning approximately two years ago, Defendants have repeatedly interfered

with the operations of the Manhattan Health Center by obstructing the entrance to the Center,

following and harassing patients, staff, and escorts, and pounding on the Center’s windows and

front door and screaming at patients inside.

        27.     Defendants’ has conduct worsened since the COVID-19 crisis, as they now threaten

patients, staff, and escorts with exposure to the virus. Specifically, since the pandemic began,

Defendants closely approach patients, staff, and escorts in contravention of social distancing

protocols while yelling, chanting, and singing, and they reject all requests to back up or cover

their faces.

        28.     Defendants regularly put their unmasked faces inches away from patients and staff

while yelling at them, and at least once, Defendant Chavannes screamed so closely at a staff

member entering the building that her spit hit him in the face. Defendants’ routine harassment of

patients and staff at the Center, while intimidating and disturbing under normal circumstances,

has led to additional physical obstruction of the Center during the pandemic, where Defendants

intend to—and do—make the entrance to the Center unreasonably difficult and hazardous.

        29.     Defendants have also ignored or thwarted efforts by police to ensure safety at the

Center during the pandemic. Beginning in May 2020, pursuant to an NYPD Operations Order

that instructs commanding officers to create frozen zones around clinics as necessary to ensure



                                                 8
                 Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 9 of 19




    safe, unobstructed access to clinics in situations where less restrictive means will likely be

    ineffective,4 the police set up metal barricades outside the entrance to the Manhattan Health

    Center to create six feet of distance between patients and protesters in an attempt to prevent virus

    transmission. Rather than stay outside of the barricades, the Defendants have shoved their way

    inside them, climbed over them, and forcibly grabbed the barricades out of the hands of escorts

    and staff, throwing the barricades into the street while shouting at the escorts and staff with no

    masks on and refusing all requests to social distance.

           30.    On one occasion, on May 30, 2020, the police arrested Defendants for their refusal

    to heed orders to stay outside of the barricades. Yet within an hour and a half of their arrest,

    Defendants returned to the Center, shouting that the police could not stop them. Defendants

    immediately resumed following people at close range and shouting at patients and staff in

    contravention of social distancing and mask protocols.

           31.    During the weekend of June 19 and 20, 2020, a large protest was organized by

    Defendants in collaboration with an anti-abortion group called Love Life. Love Life is affiliated

    with Flip Benham, a high-profile anti-abortion activist, who was convicted of stalking an abortion

    doctor in 2011.

           32.    That weekend, Defendants made threats of violence to escorts and staff, shoved and

    slapped escorts, violently injured a staff member; and physically blocked the main and side

    entrances in an attempt to prevent patients and staff from getting into the Center. They conducted

    all of their activities without masks or face coverings, as usual, and taunted escorts and staff who

    asked them to cover their faces and keep their distance.




4
 Guidelines for Demonstrations at Reproductive Health Care Facilities, Operations Order No. 40,
NEW YORK POLICE DEPARTMENT (July 13, 2016).

                                                        9
             Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 10 of 19




       33.     Defendants returned to the Center at least twice more, including as recently as this

past Saturday, and they positioned themselves directly in front of the entrance; yelled at escorts

and patients from inches away, while maskless; followed and harassed patients within fifteen feet

of the Center; and screamed through the glass at patients inside.

          a. Defendants act with the requisite intent to intimidate and interfere with
             patients and staff because they seek or provide reproductive health services

       34.     Defendants have made clear their intention to shut down the Center through

harassment, obstruction, and intimidation. On a live video feed Beatty streamed on Facebook on

June 19, 2020, she announced, “This is war. We are called to destroy the works on the enemy.

And that’s what we doing right now. That’s what we doing right now. We are going to destroy

the works of the enemy.” A few minutes later, she declared, “We are going to terrorize this place.

And I want the manager to hear me say that…We are going to terrorize this place. More people

are coming. More and more and more…We are going to terrorize you so good that your business

will be over, Mama.”

       35.     Similarly, Defendants have broadcast their intention to physically obstruct access

to the Center. On June 20, 2020, Defendant Chavannes was recorded shouting, “Y’all don't know

what's coming. Y’all don't know what's coming. We’re going to block up this whole thing.

We’re going to block this door. We’re going to block this door. Ain’t nobody going into that

building today.”

       36.     On the same day, in a video livestreamed to her Facebook page, Beatty said to the

camera while standing in front of the door, “We not moving. We standing here so I guess no

women will be coming in for abortions today. It's a warzone.”




                                                10
             Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 11 of 19




       37.     Defendant Beatty proudly characterized her actions that day as a violent attempt to

inhibit access to abortions, stating “We are violently pursuing the kingdom of God. Violently

pursuing.”

          b. Defendants have used force to intimidate and interfere with patients and staff
             entering the Center.

       38.     On multiple occasions, Defendants have shoved and body-checked escorts and

staff in an attempt to position themselves as close as possible to patients and staff entering the

Center. Defendant Beatty in particular has forced her way into a spot directly in front of the

entrance, using her hips, elbows, and shoulders to push aside escorts and staff.

       39.     On June 20, 2020, Defendant Beatty took a running start and rammed her entire

body into several escorts who had linked arms in an attempt to block her from entering the

police barricades. Meanwhile, Defendant Chavannes took hold of the barricades and began

yanking them out of the hands of escorts and staff and throwing them into the street while

screaming at the escorts and staff, maskless.

       40.     Later that day, Beatty leaned against the door to the Center and used all her

weight to keep it closed, while staff and escorts were attempting to open it. In doing so, she

slammed the door shut on the hand of a staff member, who cried out, “She’s crushing my

hand!” Beatty saw and heard this but did not move. As the staff member continued to try to

force the door open, Beatty’s weight repeatedly slammed the door onto the staff member’s

hand, which became bruised and swollen and required x-rays.

       41.     Minutes after crushing the staff member’s hand, Beatty repeatedly shoved a clinic

volunteer who was attempting to enter the Center, one time with so much force that the

volunteer stumbled backwards over herself.




                                                11
             Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 12 of 19




       42.     Later that same morning, Beatty slapped an escort in the face and had to be held

back by another volunteer.

          c. Defendants have physically obstructed patients entering the Center

       43.     Defendants have regularly positioned themselves right at the door to the Center to

make it unreasonably difficult for staff and patients to enter. As a result, patients and staff have

had to squeeze past and maneuver around them to get inside.

       44.     Their physical obstruction has become worse during the pandemic, as their

actions leave no opportunity to maintain social distancing. No matter how often they are asked,

Defendants refuse all requests to keep their distance, mocking escorts and staff who made the

requests. Likewise, Defendants refuse to wear masks and mock escorts and staff for wearing

masks and asking them to do the same. Defendants’ insistence on violating social distancing

protocols and refusal to respect the safety concerns of people entering the Center creates

unreasonably difficult and hazardous conditions for those seeking to access or provide

reproductive health services.

       45.     One Saturday in early June 2020, Defendant Chavannes screamed so closely in

the ear of a staff member who was trying to walk into the Center to go to work that some of her

spit hit him on the head.

       46.     On June 20, 2020, Defendants positioned themselves right in front of the door.

Due to Defendants’ obstruction of the main entrance, patients had to enter the Center through a

side door, which is the clinic’s administrative entrance. Defendants then directed other anti-

abortion protesters to block the administrative entrance as well, while they themselves remained

in front of the main entrance.




                                                12
             Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 13 of 19




       47.     Later that day, Defendant Beatty moved to stand in front of the administrative

entrance, leaned against the door, and, at one point, sat directly in front of the doorway with her

back against the door. When a patient arrived at the administrative entrance, Beatty refused

staff members’ requests to move aside from her position against the door, announcing, “They

blocked that door, we're standing at this door.” An escort had to reach behind Beatty and pull

the door open before she finally moved, allowing the patient to enter.

       48.     As recently as February 6, 2021, Defendants have positioned themselves at the

front entrance to the clinic and stood directly in front of the door, such that patients entering the

building had to squeeze past them to get inside, while Defendants yelled at them from inches

away, maskless.

          a. Defendants have made threats of force to intimidate and interfere with
             patients and staff entering the Center

       49.     Defendants have repeatedly screamed abuse at patients and staff entering the

Center from close range, while declining to wear masks. On the weekend of June 19 and 20,

2020, their verbal abuse and threatening acts included explicit threats of force.

       50.     On June 19, 2020, Defendant Chavannes began screaming at a staff member who

had opened the door to allow another staff member to enter the Center. Defendant Chavannes

backed the staff member up against the barricade, causing the staff member to bend backwards

over it, and shook her finger in staff member’s face and screamed, maskless, from inches away,

“Do not touch me again! Do you hear me?!” She did not stop until multiple police officers

pulled her away.

       51.     The following day, Defendant Beatty threatened to knock an escort unconscious.

In talking about the assault she committed in Maine, which led to her arrest and incarceration,

she bragged, “With one hit, I hit her so hard that she was asleep on the floor… If I could rewind

                                                 13
             Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 14 of 19




time, I’d do it again.” She proceeded to threaten to do the same thing to the escort, saying, “If

you put your hands on me, you might end up on the floor asleep for a couple minutes.” When

the escort observed, “That's a threat,” Defendant Beatty agreed enthusiastically, “Yeah!”

          b. Defendants routinely follow and harass patients and staff within fifteen feet of
             the Center

       52.     On numerous occasions, Defendants have followed patients and staff and screamed

at them at close range, despite their targets’ explicit requests for Defendants to leave them alone.

Even once a patient or staff member makes it inside, Defendants continue to pound and scream

against the glass windows.

       53.     Defendants’ harassment has worsened during the COVID-19 pandemic. They

continue to scream closely at staff and patients, while refusing to wear masks or face coverings

of any kind. Several volunteer escorts and patients have complained about feeling unsafe, given

Defendants’ close proximity to their faces. When they voice their discomfort to Defendants

themselves, Defendants refuse to move back, and instead taunt their targets about their concerns.

          a. Defendants have knowingly interfered with the operation of the Center by
             banging on the glass windows and screaming inside

       54.     Defendants have repeatedly attempted to disrupt the operations of the Center by

pounding on the glass and screaming through the window or door, even after the staff or patient

made it inside the building.

       55.     On at least one occasion, on January 1, 2020, the Manhattan Health Center had to

relocate patients from the waiting room into the clinic before it opened because Defendants

were screaming so loudly through the glass.




                                                14
              Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 15 of 19




        56.     Since the pandemic began, the Center has set up a triage area where patients’

temperatures must be taken to screen for COVID-19 prior to entering. The staff finds it difficult

to talk to patients about symptoms or risk factors due to Defendants’ loud screaming.

        57.     Clinic staff began to play loud music on a regular basis, in order to drown out

Defendants’ screaming and banging on the windows and to help patients remain calm and

focused on their recovery. Defendants’ yelling is so loud that it can be heard in the offices up

on the seventh floor on the other side of the building.

III.   Harm Caused by Defendants’ Unlawful Conduct

        58.     Defendants’ unlawful conduct—including their physical obstruction of the Center

entrance, acts of force, and threats of force, as well as their pattern of following and harassing

patients, staff, and escorts and banging on the windows of the clinic and screaming inside the

door—interfere with individual patient care and thus harm women seeking reproductive-health

services.

        59.     By using physical obstruction, acts of force, threats of force, and harassment,

Defendants have attempted to intimidate and interfere with individuals who obtain or seek to

obtain reproductive health care, as well as those who provide or seek to provide the same.

Defendants have caused and will continue to cause patients, staff, and volunteer escorts at the

Center irreparable harm and emotional distress by making access to the clinic unreasonably

difficult.

        60.     Defendants’ violations of law have been willful and malicious and in reckless and

wanton disregard of Plaintiff’s rights under the law.

        61.     Plaintiff has no adequate remedy at law.




                                                 15
              Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 16 of 19




                                     CAUSES OF ACTION

                                     First Cause of Action
                 Violations of the Freedom of Access to Clinic Entrances Act,
                                     18 U.S.C. § 248(a)(1)

       62.      The OAG re-alleges and incorporates by reference the allegations in the foregoing

paragraphs of this complaint as though fully set forth herein.

       63.      Defendants have violated federal law by intentionally using force, making threats

of force and causing physical obstruction to the Manhattan Health Center, in order to intimidate

and interfere with, and attempt to intimidate and interfere with, Manhattan Health Center patients

because the patients have obtained or sought to obtain reproductive health services, and with

Manhattan Health Center staff and volunteer escorts because those persons have sought to provide

or provided reproductive health services.

       64.      Defendants have repeatedly violated federal law by intentionally using force,

making threats of force and causing physical obstruction to Manhattan Health Center, in order to

intimidate and interfere with, and attempt to intimidate and interfere with, Manhattan Health

Center patients in order to discourage patients from obtaining reproductive health services, and

Manhattan Health Center staff and volunteer escorts from providing such reproductive health

services.

       65.      As a result of Defendants’ violations, Manhattan Health Center patients, escorts

and staff suffered harm.

       66.      The OAG seeks declaratory and injunctive relief remedying these ongoing

violations.




                                               16
             Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 17 of 19




                                    Second Cause of Action
                            Violations of the NY Clinic Access Act,
                              N.Y. Penal Law § 240.70(l)(a)-(b)

       67.     The OAG re-alleges and incorporates by reference the allegations in the foregoing

paragraphs of this complaint as though fully set forth herein.

       68.     Defendants have repeatedly violated New York State law by intentionally causing

physical obstruction, engaging in acts of force, and making threats of force, in order to intimidate

and interfere with, and to attempt to intimidate and interfere with, Manhattan Health Center

patients because the patients have obtained or sought to obtain reproductive health services, and

with Manhattan Health Center staff and volunteer escorts because those persons have sought to

provide or have provided reproductive health services.

       69.     Defendants have repeatedly violated New York State law by intentionally causing

physical obstruction, engaging in acts of force, and making threats of force, in order to intimidate

and interfere with, and to attempt to intimidate and interfere with, Manhattan Health Center

patients in order to discourage patients from obtaining reproductive health services, and

Manhattan Health Center staff and volunteer escorts from providing such reproductive health

services.

       70.     As a result of Defendants’ violations, Manhattan Health Center patients, escorts

and staff suffered harm.



                                    Third Cause of Action
                           Violations of the NYC Clinic Access Act,
                           N.Y.C. Admin. Code §§ 10-1002, 10-1003

       71.     The OAG re-alleges and incorporates by reference the allegations in the foregoing

paragraphs of this complaint as though fully set forth herein.



                                                17
                Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 18 of 19




          72.     Defendants have repeatedly violated New York City law by physically obstructing

and blocking individuals from entering or exiting the Manhattan Health Center by shoving, body-

checking or otherwise subjecting individuals to unwanted physical contact, or attempting to do

the same; obstructing and blocking the entrance to the Center to impede access to and from the

facility, or attempting to do the same; following and harassing clinic patients, staff, and escorts

within fifteen feet of the Manhattan Health Center; engaging in a course of conduct within fifteen

feet of the Manhattan Health Center that places patients, staff, and escorts in reasonable fear of

physical harm, or attempting to so; and knowingly interfering with the operation of a reproductive

the Manhattan Health Center by, among other things, banging on the windows and screaming

inside.

          73.     As a result of Defendants’ violations, Manhattan Health Center patients, escorts

and staff suffered harm.



                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that this Court enter a judgment and order:


   A. declaring that Defendants’ actions as described above violate FACE, the NY Clinic Access

       Act, and the NYC Clinic Access Act;

   B. permanently enjoining Defendants from violating FACE, the NY Clinic Access Act, and

       the NYC Clinic Access Act, and ordering injunctive relief necessary and appropriate to

       remedy Defendants’ past violations of law and to ensure that Defendants do not physically

       obstruct or use force or threats of force to injure, intimidate, discourage and/or interfere

       with or attempt to injure, intimidate, discourage and/or interfere with persons who are

       seeking to obtain or provide reproductive health care at Manhattan Health Center, and to

                                                 18
           Case 1:21-cv-01159 Document 1 Filed 02/09/21 Page 19 of 19




      create a buffer zone around the Center’s premises, extending out from the buildings

      themselves and encompassing all clinic entrances, where no protest activity may occur;

   C. directing each Defendant to pay statutory or compensatory damages for each violation as

      authorized by FACE, 18 U.S.C. § 248(c)(3)(B) and N.Y.C. Admin. Code §§ 8-804(2) and

      8-807(c);

   D. directing each Defendant to pay civil penalties as authorized by FACE, 18 U.S.C. §

      248(c)(3)(B);

   E. awarding Plaintiff reasonable costs and expenses incurred in the prosecution of this action;

   F. retaining jurisdiction of this matter to ensure full, adequate, and effective implementation

      of the relief ordered by the Court; and

   G. awarding Plaintiff such additional relief as is just and proper.


Dated: New York, New York
February 9, 2020
                                            LETITIA JAMES
                                            Attorney General of the State of New York

                                            By:      _/s/ Sandra Pullman________________
                                                     Sandra Pullman
                                                     Senior Counsel
                                                     Sandra.Pullman@ag.ny.gov

                                                     Heather McKay
                                                     Assistant Attorney General
                                                     heather.mckay@ag.ny.gov
                                                     (pending admission to the SDNY)

                                                     Office of the New York State Attorney General
                                                     Civil Rights Bureau
                                                     28 Liberty St., 20th Floor
                                                     New York, NY 10005
                                                      (212) 416-8250



                                                19
